J-S26004-22 and J-S26005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    W.G. OBO S.A.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    P.A.                                       :
                                               :
                       Appellant               :   No. 509 MDA 2022


               Appeal from the Order Entered February 23, 2022,
                 in the Court of Common Pleas of York County,
                 Civil Division at No(s): 2022-FC-000084-12A.



    W.G. OBO S.A.                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    D.A.                                       :
                                               :
                       Appellant               :   No. 510 MDA 2022

               Appeal from the Order Entered February 23, 2022,
                 in the Court of Common Pleas of York County,
                 Civil Division at No(s): 2022-FC-000085-12A.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED: OCTOBER 7, 2022




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26004-22 and J-S26005-22



         In these cases,1 P.A. (Father) and D.A. (Stepmother) appeal from an

order, issued by the York County Court of Common Pleas, granting a petition

for Protection From Abuse (PFA) against them. See 23 Pa.C.S.A. §§ 6101-

6122.      W.G. (Mother) brought the PFA petition on behalf of her 15-year-old

son, S.A. (the Child), alleging that he was beaten by Father and Stepmother.

After careful review, we affirm.

         The relevant factual and procedural history is as follows:          On the

morning of January 12, 2022, Father awoke the Child for school, but the Child

did not want to go. The trial court heard various reasons why not: the Child

said he felt sick; the Child wanted to skip because there was a scheduled field

trip which he was not allowed to attend; the Child allegedly said he should be

allowed to make his own decisions because he was 15. In any event, Father

told the Child to get dressed or that he would dress the Child. At some point,

Stepmother became involved in the argument between Father and the Child.

Father alleged the Child used profane language toward Stepmother. N.T.,

2/23/22, at 37. Father then physically removed the Child from bed and pulled

a shirt over his head. Stepmother described what ensued as “a scuffle.” Id.

at 51.

         The Child testified at the hearing. In the Child’s telling, Father then held

the Child down while Stepmother repeatedly struck him, including blows to his

____________________________________________


1 Although Father and Stepmother filed separate appeals, they present
identical briefs and issues. Therefore, we address their appeals in a singular
memorandum.

                                           -2-
J-S26004-22 and J-S26005-22



face causing his braces to break. At some point, Father told Stepmother to

call the police. Father said police involvement was necessary “[b]ecause then

can’t nobody say I did anything or anybody did anything.” Id. at 37. Father

also denied that Stepmother had entered the room during the scuffle.

Stepmother said she called the police, because she heard the commotion, felt

that the Child was out of control, and she was afraid of what the Child might

do to her son, the Child’s younger stepbrother. Id. at 44-45. Stepmother said

no one struck the Child, but that the Child incurred a brush burn from the

altercation.

       The police arrived and interviewed the family, together and separately.

At the PFA hearing, the police officer had difficulty remembering the specifics

of the incident, but the officer testified that he did not observe physical marks

on the Child, only that the Child’s face was red because he had been crying.

After some discussion,2 the police officer and Father told the Child that he

would go to school, and Mother would pick him up. The police officer left the

residence behind Father, who took the Child to school.

        Although there was no formal custody order, Father had sole custody

of the Child. Mother had not seen the Child in three years. Father maintained

that the Child fabricated the incident because he wanted to live with Mother.

____________________________________________


2 Father testified that the Child wanted to see Mother. Father said he was
amicable to his request, but that he would have to first reach an agreement
with Mother. Evidently, Father acquiesced to Mother receiving the Child after
school that day. Id. at 38.


                                           -3-
J-S26004-22 and J-S26005-22



Id. at 38. Meanwhile, the Child went to the school nurse to ask for wax to

put over his braces, which were cutting into his cheek. Evidently, the school

called Children and Youth Services (CYS).

       Mother first learned of the incident when she received a frantic call from

her daughter earlier that morning.3 But Mother did not realize that the Child

was physically injured until she received a call from CYS. When Mother arrived

at the Child’s school, she observed the Child’s injuries:

          Mother:           So when he came down the hall to me and
                            his face was bright red, he had a black and
                            blue eye, he had a choke mark across his
                            neck, he had a scratch across his nose[.]

                                           […]

                            His shirt was bloody. He had a baby blue
                            shirt and it was bloody.

Id. at 9-10.

       Mother filed a protection petition on behalf of the Child the next day.

After an ex parte hearing, the trial court issued a temporary PFA order. Mother

and the Child failed to appear for the final PFA. Mother re-filed, and the court

ultimately presided over the final PFA hearing on February 23, 2022. The trial

court issued the final, three-year PFA order, triggering the instant appeal.

Father and Stepmother present the following five issues for our review:

              1. Did the trial court commit an abuse of discretion or
                 error of law by allowing multiple instances of hearsay
____________________________________________


3 Mother testified that she has custody of the daughter, but that the daughter
currently lives with her godmother. Id. at 18. The daughter had learned of
the incident from Stepmother. Id. at 6.

                                           -4-
J-S26004-22 and J-S26005-22


                 testimony       over     [Father’s   and   Stepmother’s]
                 objection?

              2. Did the trial court commit an abuse of discretion or
                 error of law in discounting the testimony of a witness
                 police officer?

              3. Did the trial court commit an abuse of discretion and
                 error of law by inserting its own opinion in lieu of
                 expert medical testimony which was not presented, as
                 it related to alleged injuries and bruising?

              4. Did the trial court commit an abuse of discretion and
                 error of law by making a decision that was biased by
                 the trial court’s witnessing the alleged injuries at the
                 temporary protection from abuse hearing, which
                 created an inherent prejudice in deciding the case?

              5. Did the trial court commit an abuse of discretion or
                 error of law by limiting defense counsel’s ability to
                 present a case and elicit testimony?

Appellants’ Brief at 4-5.4

       In their first appellate issue, Father and Stepmother claim that the trial

court erred when it allowed hearsay testimony over their objection. See

Appellants’ Brief at 14.        Our Rules of Evidence define “hearsay” as “a

statement that (1) the declarant does not make while testifying at the current

trial or hearing; and (2) a party offers in evidence to prove the truth of the

matter asserted in the statement.” Pa.R.E. 801(c).            Hearsay will not be

admitted except as provided by the Rules of Evidence, or other rules

prescribed by the Pennsylvania Supreme Court, or by statute. Pa.R.E. 802.

“Hearsay within hearsay” is not excluded by the rule against hearsay if each

____________________________________________


4Father and Stepmother filed separate but identical briefs. For clarity’s sake,
we refer to them as “Appellants’ Brief.”

                                           -5-
J-S26004-22 and J-S26005-22



part of the combined statements conforms with an exception to the rule.

Pa.R.E. 805.

      Critically, a statement that is not offered for its truth is not hearsay.

See, e.g., Castellani v. Scranton Times, L.P., 124 A.3d 1229, 1244 (Pa.

2015). For instance, “out-of-court statements offered as evidence of what the

listener heard, to prove the listener’s state of mind, are not offered to prove

the truth of the matter asserted, and therefore, are not hearsay.” Castellani,

124 A.3d at 1244-45 (citations omitted) (emphasis added).

      At the hearing, the trial court asked Mother to start from the beginning.

To explain how she learned of the incident, Mother relayed out-of-court

statements made to her by her daughter and by CYS. Counsel for Father and

Stepmother objected, but the court allowed the testimony to continue,

determining that the out-of-court statements would only be considered for

their effect on Mother.

            Mother:       […] I got a phone call at 6:30 in the morning
                          from [our] 16-year-old daughter[.] She
                          called me and said there was some type of –

            Counsel:      Objection. Hearsay.

                                        […]

         Trial court:     It’s going to notice – I’m going to allow it for
                          notice in effect as to how she got a report.
                          So, go ahead, you can continue.

                                        […]

                          So the call comes in on Wednesday, January
                          12th.



                                       -6-
J-S26004-22 and J-S26005-22


        Mother:        Correct. It came in at 6:30 in the morning.
                       My daughter called me frantic saying that
                       there was some type of disturbance at the
                       home with my son. She was like […] [Child]
                       is fighting with my dad, and I was like –

        Counsel:       Object again. We’re now into substance.

        Trial court:   She’s going to have notice in effect of the
                       abuse. This is how the first call comes in.
                       This is why she swings into action. So I’m
                       going to allow all of it, okay? Go ahead.

N.T. at 4-6 (emphasis added).

     Mother testified that the daughter said the Child was trying to fight

Father because the Child did not want to go to school, and that Mother should

go get the Child. Id. at 4-6. Mother picked the Child up from school. This

was the first time she had seen him in three years. She explained:

        Mother:        […] So it was time for school to let out, and
                       I drove to go get him [from school] and the
                       – on my way in route of me going to pick him
                       up, Children & Youth called me and said that
                       –.

        Counsel:       Objection.

        Trial court:   I’m going to allow all of the calls, all the
                       hearsay for notice in effect. Go ahead.

        Mother:        So in the midst of that, Children & Youth
                       called me and said, due to injury of – as a
                       result of what happened that morning, they
                       are now involved, and I was again confused,
                       like what injury? ‘Cause, at this point, I didn’t
                       know anything. I didn’t know that, you
                       know, he was put in that situation. That’s
                       not what my daughter – you know, she
                       obviously didn’t know the details either. So
                       that’s what we got.



                                    -7-
J-S26004-22 and J-S26005-22


                        When I pulled up to [the school], my son
                        came down the hall. Now, mind you, that
                        this is the first time physically in three years
                        that I’ve seen my son […].

         Trial court:   Tell me what you saw.

                 [Mother then described the Child’s injuries.]

N.T. at 8-9 (emphasis added).

      After review, we discern no error. The trial court only accepted the out-

of-court statements insofar as it related to the effect the statements had on

Mother’s state of mind. See Castellani, 124 A.3d at 1244-45. Quite clearly,

Mother did not offer these statements to prove that Father abused the Child.

As Mother explained, she did not understand the daughter’s statement to

mean that the Child was hurt, only that she might be taking custody of the

Child that afternoon. Regarding Mother’s testimony about the CYS call, that

out-of-court statement only exemplified that Mother was surprised to learn

the Child had been physically injured. Because these statements were not

offered for their truth, they did not meet the definition of hearsay.

      Father and Stepmother made one other hearsay objection:

         Mother:        Okay. Well, I – so I was – I had received a
                        whole bunch of messages – and, again, the
                        CYS, they have those, too – that
                        [Stepmother] was basically saying that she
                        doesn’t want my son in her home, that she
                        feels as though my son’s gonna be a bad
                        influence on her other children –

         Counsel:       I have to object.

                                      […]

                        Well, there’s hearsay within hearsay.

                                     -8-
J-S26004-22 and J-S26005-22


          Trial court:      Well, your client’s here to rebut it. This is a
                            conversation that she had directly – there are
                            text messages she received directly from
                            your client.

N.T. at 14 (emphasis added).

       Again, we discern no error.             The alleged statement was made by

Stepmother, who was an opposing party. A statement made by an opposing

party fits squarely into one of the enumerated exceptions to the prohibition

on hearsay – namely, Pa.R.E. 803(25)(a).5              For these reasons, the first

appellate issue is without merit.

       Father and Stepmother present a combined second and third issue. In

their second issue, they claim the trial court erred when it “discounted” the

testimony of the police officer, who testified that he did not observe bruising

on the Child. In their third issue, they argue that when the court relied on its

own observations of the Child’s injuries, the court erroneously inserted its own

opinion in lieu of expert medical testimony.             We address these issues

contemporaneously.

        At the PFA hearing, the officer testified that he interviewed the Child

and could tell that the Child was visibly upset. See N.T. at 30. However, the

officer said he did not observe any injury:

          Counsel:          Did you observe any indication of a physical
                            altercation with the Child?

____________________________________________


5 We disagree that the out-of-court statement constituted hearsay within
hearsay. Mother alleged a singular out-of-court statement. The fact that she
gave the messages to CYS is immaterial.

                                           -9-
J-S26004-22 and J-S26005-22


        Officer:       I did not, no. He was - - he did look upset
                       like he was crying, but I honestly did not see
                       any injuries.

        Counsel:       Did not have a black eye at that time?

        Officer:       No.

        Counsel:       Did you notice if there were ligature marks
                       around his neck at that time?

        Officer:       No. […] I did not notice, no.

        Counsel:       Did you notice any blood or scratches
                       anywhere on the Child?

        Officer:       No.

                                    […]

        Counsel:       So, again, just to sum up, when you saw the
                       Child that day up until he left the house, he
                       did not have any indication of physical
                       abuse?

        Officer:       I did not see any indications, no.

        Counsel:       Did he tell you in your private conversation
                       that either his mother - - that either his
                       Stepmother or Father had abused him in any
                       way?

        Officer:       No.

        Counsel:       Did he say that they had hit him, punched
                       him, choked him?

        Officer:       No, just that they would yell at him about his
                       chores.

N.T. at 30-32.

     The trial court assigned this testimony little weight, and in its Rule

1925(a) opinion, the court explained why:

        This court did not find [the officer] to be deceptive or
        deceitful; however, the officer’s testimony was not

                                   - 10 -
J-S26004-22 and J-S26005-22


         sufficiently credible. [The officer’s] testimony was replete
         with self-doubt as to crucial details including but not limited
         to the lighting conditions in the kitchen (and whether a light
         was even on during the early morning hours in question)
         and, more importantly, whether [Father and Stepmother]
         could overhear his discussion with [the Child] in the kitchen.
         Again, [the court] did not find the officer to be purposefully
         misleading.      Rather, this court was confronted with
         testimony from a witness whose initial statements about his
         conversation with [the Child] included the preface, “if I
         remember correctly.”

         Though the officer testified that [the Child] made no
         complaints of abuse, he truthfully admitted that he was
         unable to answer whether the alleged abusers were
         able to overhear [the Child’s] statements to him.
         Similarly, [the officer] testified that he did not notice any
         injuries however [the officer] did not testify to having
         conducted an examination of [the Child].

         [The officer’s] testimony was not sufficiently credible
         because it was not reliable. Defects in his memory of the
         day in question are problematic in toto. As such, though the
         claim of error was not brought as a weight of the evidence
         claim, the clearest means of stating [the court’s] position in
         regards to [the officer’s] testimony is that because his
         testimony was unreliable, [the court] could not grant it
         much weight.

T.C.O. at 17-18 (emphasis original); see also N.T. at 30.

      It is well settled that when we conduct appellate review, we defer to the

trial court’s determinations regarding the credibility of the witnesses, because

the trial court, as fact-finder, observes the witnesses first-hand. See C.H.L.

v. W.D.L., 214 A.3d 1272, 1276-77 (Pa. Super. 2019). The weight accorded

to such testimony is also within the exclusive province of the trial court, as

fact-finder. C.H.L., 214 A.3d at 1276. Moreover, when reviewing an order

granting PFA relief, this Court must view the evidence in the light most


                                     - 11 -
J-S26004-22 and J-S26005-22



favorable to the petitioner, granting that party the benefit of all reasonable

inferences. Id. at 1276-77.

      Father   and   Stepmother    say   they   understand    these   principles.

Nevertheless, they maintain that error occurred when the trial court dismissed

the police officer’s testimony all together, in favor of its own preconceptions

based on what the court observed during the ex parte PFA hearing. See

Appellants’ Brief at 21.

      All parties and the trial court acknowledge the discrepancies in the

evidence. The Child alleged that Father held him down while Stepmother beat

him. But the Child did not relay that information to the police officer. The

police officer said that the Child did not present any injury, but Mother claimed

that she saw the injuries first-hand.    No one pretends this case is without

conflicting testimony and evidence.        The problem is that Father and

Stepmother believe that it is our role to resolve that conflict. It is not. It is

“within the province of the trial court as fact-finder to resolve all issues of

credibility, resolve conflicts in evidence, make reasonable inferences from

the evidence, believe all, none, or some of the evidence, and ultimately

adjudge the parties.” Lewis v. Lewis, 234 A.3d 706, 713-14 (Pa. Super.

2020) (emphasis added).

      Clearly, the trial court resolved the conflict in favor of Mother and the

Child. The court inferred that the Child’s bruises did not manifest until later

in the day, and that the Child did not want to tell the police officer the truth.

These inferences were reasonable, especially when coupled with the fact that

                                     - 12 -
J-S26004-22 and J-S26005-22



the trial court did not find the police officer particularly confident in his

memory of the event. Moreover, the police officer’s testimony was not the

only account that the court found problematic.       The court did not believe

Stepmother’s testimony that the Child’s braces were already broken before

the incident.

      According to Stepmother, the Child had told her that his braces were

bothering him.     Stepmother testified that she had meant to call the

orthodontist to schedule an appointment, but it had slipped her mind. She

also downplayed this fact, because the Child never mentioned the discomfort

again, and the Child was scheduled for a regular appointment in a few months

anyway. See N.T. at 49-50.

      The trial court could have believed this explanation. After all, a teen’s

complaint about braces discomfort is practically a rite of passage. But the

court did not believe Stepmother, particularly after the Child’s testimony that

there were no issues with his braces before the altercation with Father and

Stepmother. See id. at 25-26. The trial court was free to make this credibility

determination. Indeed, only the trial court could make such a determination.

C.H.L., 214 A.3d at 1276-77.

      We also disagree with Father’s and Stepmother’s assertion – made

without citation to any relevant legal authority - that the trial court could not

consider its firsthand observation of the Child’s bruises without expert medical

testimony. Put another way, Father and Stepmother argue the court should




                                     - 13 -
J-S26004-22 and J-S26005-22



not have believed its own eyes. Ultimately, we discern no abuse of discretion.

The second and third appellate issues are without merit.

       In their fourth appellate issue, Father and Stepmother argue the trial

court’s decision was the result of bias and partiality, as demonstrated by the

court’s remarks and the fact that the court had presided over Mother’s ex

parte PFA hearing.6

       We review challenges to a court’s partiality for an abuse of discretion.

See Commonwealth v. McCauley, 199 A.3d 947, 950 (Pa. Super. 2018)

(citation omitted).

          [T]he appearance of bias or prejudice can be as damaging
          to public confidence in the administration of justice as the
          actual presence of bias or prejudice. However, simply
          because a judge rules against a [party] does not establish
          bias on the part of the judge against that [party].
          Commonwealth v. Travaglia, 661 A.2d 352, 367 (Pa.
          1995). Along the same lines, a judge's remark made during
          a hearing in exasperation at a party may be characterized
          as intemperate, but that remark alone does not establish
          bias or partiality.

McCauley, 199 A.3d at 950-51 (further citations and quotations omitted).

       In practice, “[d]iscretion is abused when the course pursued represents

not merely an error of judgment, but where the judgment is manifestly

unreasonable or where the law is not applied or where the record shows that

____________________________________________


6 Father and Stepmother also consolidate their fourth and fifth appellate issues
in their briefs. We address these claims separately, because each implicates
a different facet of the law.



                                          - 14 -
J-S26004-22 and J-S26005-22



the action is a result of partiality, prejudice, bias or ill will.” Commonwealth

v. Goldman, 70 A.3d 874, 879 (Pa. Super. 2013) (quoting Commonwealth

v. Widmer, 560 Pa. 308, 744 A.2d 745, 753 (2000)).

      As evidence of the trial court’s prejudgment, Father and Stepmother cite

the trial court’s description of the proceeding as a “song and dance.” See

Appellants’ Brief at 26. The trial court began the hearing with testimony of

Mother, who was the petitioning party. Because Mother represented herself,

she seemed to think that the final PFA hearing was a continuation of the ex

parte PFA hearing. She did not understand where to begin her testimony, and

so the trial court directed her to re-state the allegations of abuse she had

previously presented during the ex parte hearing:

         The trial court:     Okay, ma’am, go ahead and put on
                              whatever evidence you want in support
                              of your request for a permanent
                              Protection From Abuse order.

         Mother:              Okay. Other than what you have
                              already seen - -

         The trial court:     Well, we’ll go over it again since it’s a
                              full hearing, but I do remember you, so
                              just – let’s go through the whole song
                              and dance.

         Mother:              Okay. Where do you want me to start?

         The trial court:     Well, start with the most recent
                              allegation – the most recent ---

         Mother:              As far as the abuse? Okay. […].

See N.T. at 4-5.




                                     - 15 -
J-S26004-22 and J-S26005-22



      After review, we do not share the Appellants’ concern with this

exchange. We appreciate that litigants might have a low tolerance for idioms

when courts are poised to pass judgment on them and their families. But the

court’s use of a colloquial expression in this instance is not demonstrative of

its bias, partiality, or the appearance of the same.         Besides, even an

intemperate remark made in exasperation does not necessarily establish a

court’s bias. See McCauley, 199 A.3d at 51; see also Interest of D.J.B.,

230 A.3d 379, 386 (Pa. Super. 2020) (holding that a judge’s remark

contextualizing the juvenile’s delinquent act within the Me Too Movement did

not establish bias or partiality). Frankly, this dialogue exhibits the opposite.

Although the trial court and the parties were familiar with the allegations, the

court understood that Mother must start over from the beginning. The court

recognized that, in a final PFA hearing, Mother must develop the record in the

crucible of an evidentiary hearing, which affords the respondents an

opportunity to be heard.

      But Appellants’ bias argument does not end here. They also allege that

the trial court had an inherent bias, because it presided over the previous, ex

parte hearing. Father and Stepmother contend that it was “clear from the

outset of the hearing” that the trial court’s conclusions were “pre-drawn.” See

Appellants’ Brief at 25. If the court’s bias was self-evident from the beginning,

then Father and Stepmother should have sought recusal before the trial court.

Their failure to do results in waiver, pursuant to Pa.R.A.P. 302(a) (“Issues not




                                     - 16 -
J-S26004-22 and J-S26005-22



raised in the lower court are waived and cannot be raised for the first time on

appeal.”). See Lewis v. Lewis, 234 A.3d 706, 721 (Pa. Super. 2020).

      In Lewis, the trial court determined that the parties’ marriage

settlement agreement was invalid because the wife signed it under duress.

On appeal, the appellant-husband alleged that the court’s decision was the

result of the trial judge’s implicit bias, because the judge had granted the

wife’s petition for Protection From Abuse the previous year. The problem was

that the husband did not seek the court’s recusal prior to, or even during, the

second trial. Lewis, 234 A.3d at 721.

      We explained that trial judges often preside over multiple hearings

involving the same family, whether it is because the local court of common

pleas employs a family division with a “one judge, one family” policy, or

because that county’s court of common pleas only employs a few trial judges.

We have never suggested that such judges should automatically recuse when

confronted with their prior determinations. Id. at n.5. “[O]ur trial judges are

honorable, fair and competent” and they are “best qualified to gauge [their]

ability to preside impartially.” Id. (citing In re A.D., 93 A.3d 888, 893 (Pa.

Super. 2014)).

      In summation of this fourth appellate issue, we conclude that the trial

court’s remarks did not demonstrate its bias, partiality, or the appearance

thereof. Insofar as Father and Stepmother claim the trial court had a per se

bias, stemming from its adjudication of the ex parte PFA hearing, we conclude

such a challenge is waived.

                                    - 17 -
J-S26004-22 and J-S26005-22



      In their final appellate issue, Father and Stepmother claim the trial court

erred when it terminated their line of questioning during the cross-

examination of Mother. They argue the court erred for two reasons. First,

they once again allege bias. Father and Stepmother cite the judge’s remarks

– different remarks – made at that time of its evidentiary ruling. Second, they

argue that the court’s termination of the cross-examination constituted an

evidentiary error. We address each reason in turn.

      Counsel for Father and Stepmother had pressed Mother about the

Child’s behavioral issues and whether he has mental health diagnoses. See

N.T. at 19-20.    The cross-examination then addressed whether the Child

attended traditional school or alternative school due to his issues.

      The court interjected:

         Let me interrupt, counsel. I saw this boy at the ex parte
         hearing. He was beaten up. So I don’t care what his mental
         health diagnoses were, I don’t care what schools he went
         to, I don’t care whether [Mother] feels his diagnoses are
         serious or not serious, I don’t care. This boy was beaten
         up. I saw him beaten up in my courtroom, and I read the
         assault and the battery into the record because it was visible
         from this distance.

         So if you have cross-examination that’s relevant to that
         that’s going to exonerate your clients, then God bless, I
         want to hear it, but otherwise, I saw that boy and he still
         has a bruised eye visible to me at eight yards.

N.T. at 20-21.




                                     - 18 -
J-S26004-22 and J-S26005-22



      On appeal, Father and Stepmother argue that the court’s reference to

the ex parte hearing, and the prior findings, demonstrate the court’s antipathy

toward any information that might differ from its preconceptions.

      We disagree. The trial court merely explained that it noticed the Child’s

injuries at the ex parte hearing, and that the injuries to the Child were still

present at the final PFA hearing.       Nevertheless, the court was open to

alternative explanations of how the Child received these injuries, e.g., whether

the Child got into a fight at school or whether they were the result of self-

harm. See id. at 27; see also T.C.O. at 26. The court merely wanted the

parties to get to the point, especially if their argument was that the Child

incurred injuries after having to be restrained. Father and Stepmother did not

make that argument, however. They maintained that the Child was never

injured.   The court considered that explanation as well.       The court heard

testimony from the responding police officer about what he observed and what

the Child said. Indeed, the court even entertained testimony that the Child’s

face was not actually bruised at all, but that the Child simply gets dark circles

or bags under his eyes when he stays up too late. See N.T. at 48.

      The trial court ultimately did not credit these alternative theories. Still,

just because a court rules against a party does mean that the court is biased.

See McCauley, 199 A.3d at 950-51. The court simply did not find the Child’s

education history to be indicative of whether or how the Child was injured.

Thus, we do not find merit in their primary argument that the trial court

erroneously terminated cross-examination due to its own bias.

                                     - 19 -
J-S26004-22 and J-S26005-22



      We turn next to their secondary argument – i.e., that when the court

terminated cross-examination, the court improperly excluded relevant

testimony thereby committing an evidentiary error. We are guided by the

following principles. The admission of evidence is a matter vested within the

sound discretion of the trial court, and such a decision shall be reversed only

upon a showing that the trial court abused its discretion. Commonwealth v.

Antidormi, 84 A.3d 736, 749 (Pa. Super. 2014).

      The threshold inquiry with admission of evidence is whether the

evidence is relevant. Id. at 750 (citation omitted).

         Evidence is relevant if it logically tends to establish a
         material fact in the case, tends to make a fact at issue more
         or less probable, or supports a reasonable inference or
         presumption regarding the existence of a material fact. In
         addition, evidence is only admissible where the probative
         value of the evidence outweighs its prejudicial impact.

Id.; see also Pa.R.E. 401; 402; 403.

      Father and Stepmother claim “[c]ounsel was hamstrung.”                See

Appellants’ Brief at 27. But at the hearing, counsel did not object. Nor did

counsel seek the court’s indulgence in order to lay a foundation.        Only on

appeal does counsel explain that the line of questioning about the Child’s

mental health and educational history was designed to impeach Mother’s

credibility. But these arguments had to be made to the trial court in the first

instance. See Pa.R.A.P. 302(a), supra.

      Impeachment aside, Father and Stepmother present still another reason

why the testimony was relevant. They maintain that Mother’s prior custody

                                    - 20 -
J-S26004-22 and J-S26005-22



involvement and the Child’s mental health and educational history were

relevant, because the trial court’s PFA decision “was ultimately a custody

decision.” See Appellants’ Brief at 28. They conclude that they should have

been “afforded the broadest scope and latitude in presenting a case and

defense, in order to put the trial court in the best possible position to make a

decision in the best interest of the child.” Id.

      This is incorrect. Although a PFA petition brought on behalf of a child

against a parent has custody implications, the PFA issue and the custody issue

are separate inquiries. We explained this dichotomy in C.H.L., supra. There,

the question was whether the trial court could grant PFA petition brought on

behalf of a child, without considering the child’s “best interests,” as defined in

the Child Custody Act. See 23 Pa.C.S.A. § 5328(a).

      We explained that, insofar as a final PFA order affected the parties’

custody rights, the PFA order was essentially a temporary custody order, no

different than an interim custody order issued pursuant to Pa.R.C.P. 1915.13

(“Special Relief”) or 1915.4(e) (“Emergency or Special Relief”). C.H.L., 214

A.3d at 1283. We concluded that Section 5328(a)’s mandated consideration

of the Child’s best interests only applies to final custody awards, not temporary

solutions to emergencies. Id. As interim or emergency custody orders may

be issued without a Section 5328(a) analysis, so too may a court issue a final

PFA order.

      Cognizant that “dishonest parents might utilize a protection order as

vehicle to bypass the Child Custody Act,” we explained that the Domestic

                                     - 21 -
J-S26004-22 and J-S26005-22



Relations Code accounts for this potential exploitation by allowing PFA

defendants to petition for custody modification, notwithstanding the existence

of a PFA order. Id. at 1284.

       Here, the learned trial court was aware of the effect that its PFA order

would have on Father’s custody rights. This is why the court directed the

parties to custody court, should Father seek to exercise those rights. See N.T.

at 55. Therefore, because the trial court was not obligated to consider the

best interests of the Child, the court did not err when it excluded testimony

that could have been relevant in a best interests analysis.7

       In sum, we conclude the trial court did not err when it admitted out-of-

court statements; the court did not err when it afforded little weight to the

testimony of the police officer; the court did not err when it determined that

Child was injured, notwithstanding the absence of expert medical testimony;

the court did not demonstrate bias, partiality, or the appearance thereof; and

the court did not err for terminating a desired line of cross-examination. To

the extent that Father and Stepmother allege the court was inherently biased,
____________________________________________


7 We note Father and Stepmother rely on Lawrence v. Bordner, 907 A.2d
1109, 1114 (Pa. Super. 2006) and Shandra v. Williams, 819 A.2d 87 (Pa.
Super. 2003). In C.H.L., we concluded that the Shandra decision was
predicated on the prior iteration of the Child Custody Act and thus abrogated
by statute. See C.H.L., 214 A.3d at 1280-81.

Regarding Lawrence, Father and Stepmother only rely on that portion of
Lawrence which quotes Shandra. See Appellants’ Brief at 31-32; see also
Lawrence, 907 A.2d at 1114 (quoting Shandra, 819 A.2d at 92). As such,
neither of these cited authorities are controlling in this matter.



                                          - 22 -
J-S26004-22 and J-S26005-22



having previously adjudicated the ex parte hearing, the parties waived this

claim for failing to seek the trial court’s recusal.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/07/2022




                                       - 23 -